Petition for writ of certiorari to the Supreme Court of California granted. In addition to the merits, counsel are invited to consider, in their briefs and upon oral argument, the following questions relating to the jurisdiction of this Court:
(1) Were petitioner’s claims under the United States Constitution duly raised before the Supreme Court of California?
(2) Was the Supreme Court of California’s denial of a petition for a writ of review merely a refusal by that court to exercise its discretionary jurisdiction or is it to *937be deemed a disposition, “in the nature of a review,” Salot v. State Bar, 3 Cal. 2d 615, 617 [45 P. 2d 203], and as such a final judgment within the meaning of 28 U. S. C. § 1257?
Edward Mosk and Samuel Rosenwein for petitioner. Frank B. Belcher for respondents.
(3) Assuming the latter, was the determination of the Supreme Court of California based upon a rejection of claims arising under the Fourteenth Amendment of the Constitution of the United States, and more particularly, upon an evaluation of the constitutional significance of the evidence summarized under “1” on page '5 through the top of page 8 of the brief filed by the respondents on December 8, 1955, in opposition to the petition for the writ of certiorari herein?